DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Remarks filed on 07/09/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-6, 8-15, and 17-24 were previously pending and allowed. Applicant amended Claims 8-11 and 17-19. Claims 1-6, 8-15, and 17-24 are currently pending and allowed as indicated below.

	Response to Applicant’s Remarks
The amendments to claims 8-10 and 17-19 provide antecedent basis and the amendment to claim 11 corrected the preamble. Examiner performed further search and consideration and found the amended claims allowable – see Reasons for Allowance below. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Scott Wolinsky on 07/27/2021.
The application has been amended as follows: 

8. (Currently Amended) The method of claim 1, further comprising:
estimating a speed of the first client computing device based on the received location information; and
comparing a speed of the vehicle with the estimated speed, 
wherein a determination as to whether the given 

9. (Currently Amended) The method of claim 1, further comprising:
estimating a heading of the first client computing device based on the received location information; and
comparing a heading of the vehicle with the estimated heading, 
wherein a determination as to whether the given 

10. (Currently Amended) The method of claim 1, further comprising:
assigned 
prior to the given 

11. (Currently Amended) A system for identifying 
receive from a dispatching server, instructions to pick up an assigned passenger associated with a first client computing device, the instructions identifying a first destination location;
receive, over time, location information generated by the first client computing device;
after a given passenger enters the vehicle, maneuver the vehicle towards the first destination location in an autonomous driving mode; and 
while maneuvering the vehicle towards the first destination location:
receive a plurality of vehicle motion values generated by a plurality of measurement devices arranged around the vehicle;
determine a confidence level based on a result obtained by comparing changes in one or more of the vehicle motion values over time to changes in the received location information over time; and
determine that the given passenger is the assigned passenger when the confidence level meets a threshold. 

17. (Currently Amended) The system of claim 11, wherein the one or more processors are further configured to:

compare a speed of the vehicle with the estimated speed, 
wherein a determination as to whether the given 

18. (Currently Amended) The system of claim 11, wherein the one or more processors are further configured to:
estimate a heading of the first client computing device based on the received location information; and
compare a heading of the vehicle with the estimated heading, 
wherein a determination as to whether the given 

19. (Currently Amended) The system of claim 11, wherein the one or more processors are further configured to:
receive, from the dispatching server, authentication information for authenticating the first client computing device associated with the assigned 
prior to the given 



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Examiner is unaware of any combination of available prior art which teaches or suggests all of the limitations within the independent claims in a manner in which it is obvious to combine the references. Examiner specifically noting the following limitations as not taught by available prior art: “determining, by the one or more processors, a confidence level based on a result obtained by comparing changes in one or more of the vehicle motion values over time to changes in the received location information over time and determining that the given passenger is the assigned passenger when the confidence level meets a threshold”.
The closest prior art includes:
Wesselius et al. (US 2014/0038640) teaches comparing user’s mobile device location data and vehicle location data over time to determine the user is currently within the vehicle receiving a ride. However, Wesselius does not teach “determining, by the one or more processors, a confidence level based on a result obtained by comparing changes in one or more of the vehicle motion values over time to changes in the received location information over time and determining that the given passenger is the assigned passenger when the confidence level meets a threshold”.
Roy (US2015/0191178) teaches identifying a driver is the primary driver of the vehicle based on a confidence level. However, Roy does not teach “determining, by the one or more processors, a confidence level based on a result obtained by comparing changes in one or more of the vehicle motion values over time to changes in the received location information over time and determining that the given passenger is the assigned passenger when the confidence level meets a threshold”.
Katara et al. (US 2016/0301698) teaches determining the user within the vehicle is/is not authorized to be there and transporting the user accordingly. However, Katara does not teach “determining, by the one or more processors, a confidence level based on a result obtained by comparing changes in one or more of the vehicle motion values over time to changes in the received location information over time and determining that the given passenger is the assigned passenger when the confidence level meets a threshold”.
Crawford et al. (US 2016/0161266) teaches comparison of a candidate model (for example, lidar or image of the passenger at pickup point) and a target model, then the candidate models must match the target model with a degree of confidence which exceeds a threshold in order for the passenger to be allowed entry into the vehicle. However, Crawford does not teach “determining, by the one or more processors, a confidence level based on a result obtained by comparing changes in one or more of the vehicle motion values over time to changes in the received location information over time and determining that the given passenger is the assigned passenger when the confidence level meets a threshold”.
Studnicka (US 2018/0178737) teaches determining a first user device is located within a vehicle and utilizing authentication of the first user for payment purposes. However, Studnicka does not teach “determining, by the one or more processors, a confidence level based on a result obtained by comparing changes in one or more of the vehicle motion values over time to changes in the received location information over time and determining that the given passenger is the assigned passenger when the confidence level meets a threshold”.
Nix et al. (US 2019/0064806) is not available as prior art due to its effective filing date. Nix teaches using confidence thresholds to determine when the transportation service provided by the autonomous vehicle is complete. For example, determining 2 users entered the vehicle and verifying two users have exited the vehicle; thus, the ride has ended.  
Foreign reference Smyrk et al. (WO2014066948) teaches monitoring the location of the vehicle providing a transport service and the location of the passenger once the passenger boards the vehicle. However, Smyrk does not teach “determining, by the one or more processors, a confidence level based on a result obtained by comparing changes in one or more of the vehicle motion values over time to changes in the received location information over time and determining that the given passenger is the assigned passenger when the confidence level meets a threshold”.
Non patent literature “Rideshare Drivers Request Passenger Verification to Deter Carjackings” is not available as prior art but teaches rideshare passenger identity verification. (https://www.blumenshinelawgroup.com/rideshare-drivers-request-passenger-verification-deter-carjackings/ )
Non patent literature ICT Express is not available as prior art but teaches the extensive biometric authentication methods known in the art to verify drivers of a vehicle. (https://www.sciencedirect.com/science/article/pii/S2405959517302710) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        


   /GEORGE CHEN/   Primary Examiner, Art Unit 3628